Citation Nr: 0528274	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  05-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.

2.  Entitlement to an increased rating for service-connected 
anxiety state, currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant active service from December 1944 to July 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a back condition, and 
which granted a claim of entitlement to a compensable rating 
for service-connected anxiety state, to the extent that it 
assigned a 30 percent rating.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1948, the RO 
denied a claim of entitlement to service connection for a 
back condition.

2.  The evidence received since the RO's December 1948 
decision which denied service connection for a back 
condition, which was not previously of record, and which is 
not cumulative of other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's anxiety state is primarily manifested by 
tremors and is not shown to be productive of occupational and 
social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's December 1948 decision which denied a claim of 
entitlement to service connection for a back condition; the 
claim for service connection for a back condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005). 

2.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for anxiety state have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims file shows that in December 1948, the 
RO denied the veteran's claim of entitlement to service 
connection for a back condition.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c)(West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In September 2004, the veteran filed to reopen his claim, and 
in November 2004 the RO denied the claim.  The veteran has 
appealed.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The most recent and final denial of this claim was the RO's 
decision dated in December 1948.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's December 1948 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the RO's December 1948 
decision included the veteran's service medical records, 
which showed that he was treated for back pain on several 
occasions in 1945.  The veteran's separation examination 
report, dated in July 1946, indicates that there were no 
musculoskeletal defects.  

As for the post-service evidence, it consisted of a VA 
examination report, dated in October 1948, which contained 
diagnoses of "no orthopedic pathology noted at this 
examination," and "no orthopedic pathology noted at this 
examination."  An accompanying X-ray report for the lumbar 
spine was negative.  

At the time of the RO's December 1948 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had a back condition, or that a back condition was 
related to his service.

The relevant evidence received since the RO's December 1948 
decision consists of VA progress notes, dated between 2000 
and 2004.  The VA progress notes show that in 2004, the 
veteran sought treatment for low back pain, and that the 
impressions included low back pain, and a spinal fracture at 
L1 and L5.  

This evidence that was not of record at the time of the RO's 
December 1948 decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  In particular, none of 
the new, relevant medical evidence is dated prior to 2004, 
such that all of this evidence is dated over 55 years after 
separation from service.  In addition, none of the medical 
evidence includes competent evidence of a nexus between a 
back condition and the veteran's service.  The Board 
therefore finds that the submitted evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  The claim is therefore not 
reopened.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Increased Rating

The veteran asserts that a rating in excess of 30 percent is 
warranted for his anxiety.  He argues that he was improperly 
rated because he was sedated during his most recent 
examination, and that his medication suppressed his symptoms, 
to include his tremors.  See veteran's notice of 
disagreement, received in February 2005.  

In December 1948, the RO granted service connection for 
anxiety state, mild, evaluated as 0 percent disabling 
(noncompensable).  There was no appeal, and the RO's decision 
became final.  See 38 C.F.R. § 7105(c).  

As for the history of the veteran's disability, his service 
medical records do not show that he received treatment for 
anxiety.  However, his separation examination report, dated 
in July 1946, notes "tension state mild" and "anxiety 
state mild."  An October 1948 VA examination report, and VA 
progress notes, dated in 2000, do not contain a psychiatric 
diagnosis.  See 38 C.F.R. § 4.1 (2005).

In September 2004, the veteran filed a claim for an increased 
rating.  In November 2004, the RO granted the claim to the 
extent that it increased his rating to 30 percent.  The RO 
assigned an effective date of September 22, 2004 for the 30 
percent rating.  

The RO has evaluated the veteran's anxiety under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9400.  Under DC 9400, a 30 
percent evaluation is in order where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9400.

Global assessment of functioning (GAF) scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

VA progress notes, dated in 2004, include a February 2004 VA 
progress note which indicates that his tremor was stable on 
Primidone, and that he was to continue using his cane.  Two 
other VA progress notes show that the veteran was noted to be 
oriented to person, place and date.  See VA progress notes, 
dated in May and June of 2004.  He was also noted to have a 
benign essential tremor, with notations that he was 
benefitting and functioning normally on Primidone.  Id.  

A VA examination report, dated in October 2004, shows that 
the veteran was noted to have poor capacities for insight and 
awareness.  He complained of markedly tremulous hands, 
shaking, and worrying.  He also complained of depression.  He 
reported that he was able to enjoy things and had a lot of 
interests.  He denied having crying spells and suicidal 
ideation.  He reported that he was inclined to over-sleep.  
He was noted to be taking Primidone.  The examiner noted a 
considerably worsened tremor since 2000.  On examination, 
hygiene was excellent, and there was a marked bilateral hand 
tremor throughout the entire interview.  There was no 
evidence of a thought disorder.  Insight was poor and 
limited.  There was no evidence of hallucinations, or 
suicidal or homicidal ideation.  He scored 25 out of 29 on a 
mini-mental examination.   The Axis I diagnosis was 
generalized anxiety disorder, by history, with some 
depressive features.  The Axis V diagnosis was a GAF score of 
62.  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's anxiety.  The veteran's symptoms are not 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the veteran's anxiety more closely 
resembles the criteria for not more than a 30 percent rating.  
In this regard, there is insufficient evidence of such 
symptoms as flattened affect; irregular speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; and impaired abstract thinking.  The 
medical evidence shows that the veteran's anxiety is 
primarily manifested by tremors.  He has always been found to 
be alert and oriented to person, place and time, and there is 
no evidence of such symptoms as hallucinations or delusions.  
The veteran's only GAF score denotes mild symptomatology.  
Although the veteran argues that his tremor is not being 
fully evaluated due to its severity being masked by 
medication, this is not the legal standard, and the Board has 
taken the evidence fully into account.  This evidence shows 
that although he has a marked bilateral hand tremor, he is 
benefitting and functioning normally on Primidone.  The Board 
therefore finds that the evidence does not show that the 
veteran's symptoms, which include tremors, are of such 
severity to approximate, or more nearly approximate, the 
criteria for an evaluation in excess of the currently 
assigned 30 percent under DC 9400.  See 38 C.F.R. § 4.7.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in October 
2004, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and a telephone call from a VA employee in November 
2004, he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained specific requests 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant treatment 
and to complete authorizations (VA Forms 21-4138 and 21-4142) 
for all evidence that he desired VA to attempt to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  With regard to the claim for an 
increased rating, the veteran has been afforded a VA 
examination.  With regard to the claim for service connection 
for a back condition, although the veteran has not been 
afforded a VA examination covering the claimed disability, 
and an etiological opinion has not been obtained, as the 
Board has determined that new and material evidence has not 
been presented, a remand for an examination and/or an 
etiological opinion is not required to decide this claim.  
See 38 U.S.C.A. § 5103A(f) (West 2002).  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

New and material evidence not having been submitted, service 
connection for a back condition is denied.  

 A rating in excess of 30 percent for anxiety state is 
denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


